FILED
                            NOT FOR PUBLICATION                            NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50316

               Plaintiff - Appellee,             D.C. No. 3:07-cr-01989-DMS

  v.
                                                 MEMORANDUM*
DOUGLAS ARTHUR STRONG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Douglas Arthur Strong appeals from the revocation of supervised release

and the 12-month sentence imposed upon revocation. Because Strong has fully

served his custodial sentence and is not subject to a term of supervised released, we



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss this appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 14 (1998); United

States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                        2                                 12-50316